DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 objected to because of the following informalities:  Claim 12 is absent from the listing of claims.  For purposes of examination claim 12 shall be treated as canceled in future listings of the claims.  Applicant should not renumber the remaining claims.  Claims must retain their original numbering.  See 37 CFR 1.126.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 22, 26, 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation, and the claim also recites using the term 
Claim 22 recites “separately or together”.  It is unclear what this means in context of the claim because the composition of claim 1 would already be considered to be “together” to a person having ordinary skill in the art.  
As to claim 26, “wherein oil or gas production comprises...” lacks antecedent basis in the claims.
As to claim 30, limitations related to “THP salt” are included twice.  It is unclear how including these limitations twice affect the scope of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-10, 13-19, 21-24, and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0018317 to Ji et al. (“Ji”) in view of U.S. Patent Application Publication No. 2009/0186858 to Talbot et al. (“Talbot”).
As to claim 1, Ji a composition comprising:
	a phosphonium quaternary surfactant compound that falls within the scope of formula (I) (See at least abstract and [0006], tributyl tetradecyl phosphonium chloride has three R groups of butyl (C4), and one tetradecyl R1 group of C14, and a chlorine as the counter anion, TTPC).  Ji further mentions providing additional components along with the TTPC such as additional surfactants ionic/nonionic polymers, corrosion and scale inhibitors as well as additional biocides (See [0014]).
	Ji is different in that Ji does not mention a quaternary ammonium compound or one of the biopenetrants as enumerated in claim 1.
	As to the use of a quaternary ammonium compound, Talbot is directed to a similar biocide which is used to treat bacteria in water systems (See abstract and [0026]).  Talbot suggests that a quaternary ammonium compound is useful for treating bacteria/biofilms in water systems (See [0045]-[0047]).  Accordingly, it would have been obvious to combine a quaternary ammonium cationic surfactant biocide of Talbot with the phosphonium compound of Ji in order to produce a composition with enhanced surfactant and biocide properties.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima face obvious.  See MPEP 2144.06(I), combining equivalents useful for the same purpose to produce a third composition useful for the same purpose is prima facie obvious.
	As to providing for a biopenetrant of a type enumerated in claim 1, Talbot is directed to a similar biocide which is used to treat bacteria in water systems (See abstract and [0026]).  Talbot suggests using a biopenetrant comprises a polymer of an unsaturated carboxylic acid or a copolymer of an unsaturated carboxylic acid with a sulphonic acid, said polymer or copolymer being either terminated by vinylphosphonic acid (VPA) or vinylidene-1,1-diphosphonic acid (VDPA) or having such monomers incorporated into the polymer backbone; accordingly the biopenetrant may be a random (See [0015]).  Talbot explains that the use of a phosphonic acid-tipped polymer or copolymer results in synergistic effect and enhanced biocidal effectiveness when used with other compositions against planktonic and sessile bacteria (See [0008]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to further include one of the biopenetrants of Talbot in the composition of Ji and Talbot in order to provide for enhanced biocidal effectiveness in treating planktonic and sessile bacteria as taught by Talbot.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
	As to claim 2-4, Ji and Talbot teach the composition of claim 1, and Ji provides for THPS (See abstract).
	As to claims 5-7, Ji and Talbot teach the composition of claim 1, and the biopenetrant in Talbot is The biopenetrant may comprise a polymer of an unsaturated carboxylic acid or a copolymer of an unsaturated carboxylic acid with a sulphonic acid, said polymer or copolymer being either terminated by vinylphosphonic acid (VPA) or vinylidene-1,1-diphosphonic acid (VDPA) or having such monomers incorporated into the polymer backbone; accordingly the biopenetrant may be a random copolymer incorporating VPA and/or VDPA monomers. The polymer or copolymer of the biopenetrant may suitably be a polyacrylate or an acrylate/sulphonate copolymer. In accordance with preferred embodiments of the present invention, the biopenetrant may be a polyacrylate terminated with vinylphosphonic acid, (hereinafter "VPA end-capped polymer") or with vinylidene-1,1-diphosphonic acid (hereinafter "VDPA end-capped polymer"), or may be a polyacrylate incorporating VPA and/or VDPA monomers. In (See [0015]-[0018]).
	As to claim 8, Ji and Talbot teach the composition of claim 1, but do not mention the relative weight percentages of the various compositions of phosphonium of formula (I), quaternary ammonium compound, biopenetrant and optional THP salt.  However, Ji explains that the relative amounts of phosphonium compound of formula (I) and the THPS are adjustable an that the concentrations are result effective variables to provide for desired treatment effect and synergism (See Ji [0010], [0013], and [0018]).  Moreover, Talbot explains that the relative amounts of the biopenetrant and quaternary ammonium compounds are result effective variables which control the biocidal effect of the composition (See at least Talbot  [0045]-[0057]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to optimize the relative amounts of the phosphonium of formula (I), quaternary ammonium, biopenetrant, and THPS in order to provide for a desired treatment effect of the composition.  Discovery of optimum value of result effective variable in known process is ordinarily within the skill in the art and would have been obvious, consult In re Boesch and Slaney (205 USPQ 215 (CCPA 1980)).  See also MPEP 2144.05(II)(A), generally differences in concentration are not patentably significant unless criticality is shown.
(See [0047]).  
	As to claims 13-15, Ji and Talbot teach the method of claim 1, and further in Ji the compound of formula (I) is tributyl-tetradecylphosphonium chloride (TTPC) (See Ji abstract).
	As to claim 16, Ji teaches a method of treating a water system contaminated, or liable to contamination (See [0009], [0011]), with bacterial microbes, which method comprises adding to the system:
	TTPC and THPS (See abstract), and further provides for a reducing of the microbial population of at least 90% (See [0016], and [0019]-[0023], the population is reduced from 5x107 to 2x103, which is over a 90% reduction in the microbial CFU/ml of water). Ji further mentions providing additional components along with the TTPC such as additional surfactants ionic/nonionic polymers, corrosion and scale inhibitors as well as additional biocides (See [0014]).
Ji is different in that Ji does not mention a quaternary ammonium compound or one of the biopenetrants as enumerated in claim 16.
	As to the use of a quaternary ammonium compound, Talbot is directed to a similar biocide which is used to treat bacteria in water systems (See abstract and [0026]).  Talbot suggests that a quaternary ammonium compound is useful for treating bacteria/biofilms in water systems (See [0045]-[0047]).  Accordingly, it would have been obvious to combine a quaternary ammonium cationic surfactant biocide of Talbot with the phosphonium compound of Ji in order to produce a composition with enhanced , combining prior art elements according to known methods to achieve predictable results is considered to be prima face obvious.  See MPEP 2144.06(I), combining equivalents useful for the same purpose to produce a third composition useful for the same purpose is prima facie obvious.
	As to providing for a biopenetrant of a type enumerated in claim 16, Talbot is directed to a similar biocide which is used to treat bacteria in water systems (See abstract and [0026]).  Talbot suggests using a biopenetrant comprises a polymer of an unsaturated carboxylic acid or a copolymer of an unsaturated carboxylic acid with a sulphonic acid, said polymer or copolymer being either terminated by vinylphosphonic acid (VPA) or vinylidene-1,1-diphosphonic acid (VDPA) or having such monomers incorporated into the polymer backbone; accordingly the biopenetrant may be a random copolymer incorporating VPA and/or VDPA monomers (See [0015]).  Talbot explains that the use of a phosphonic acid-tipped polymer or copolymer results in synergistic effect and enhanced biocidal effectiveness when used with other compositions against planktonic and sessile bacteria (See [0008]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to further include one of the biopenetrants of Talbot in the composition of Ji and Talbot in order to provide for enhanced biocidal effectiveness in treating planktonic and sessile bacteria as taught by Talbot.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
	As to claim 17, 18, Ji and Talbot teach the method of claim 16, and although Ji suggests THPS, Ji does not mention dissolving metal sulphide scale. Talbot explains (See [0028] and [0029]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to use the composition of Ji and Talbot in a system having metal sulfides in order to achieve the predictable result of dissolution of metal sulfide scale in addition to biocidal treatment of the planktonic and sessile bacteria as taught by Talbot.  See MPEP 2143(I)(C), it is prima facie obvious to use a known technique to improve similar methods in the same way.
	As to claim 19, Ji and Talbot teach the method of claim 16, and although Ji does not mention whether the bacteria are sessile or planktonic, this scope necessarily covers the ordinary types of bacteria found in the systems contemplated by Ji.  Moreover, the biopenetrant combined from Talbot in claim 16 is specifically indicated as useful to treat planktonic and sessile bacteria.
	As to claim 21, Ji and Talbot teach the method of claim 16, and further Ji suggests that the water system is used in oil or gas production (See Ji [0011] and [0012]).
	As to claim 22, Ji and Talbot teach the composition of claim 1, and further Ji teaches, using the composition to treat a water system contaminated or liable to contamination with microbes selected from bacteria, fungi, or archaea and killing at least some of the microbes (See Ji [0009] and [0011]).
	As to claims 23 and 24, Ji teaches a method of treating a water system contaminated, or liable to contamination (See [0009], [0011]), with bacterial microbes, which method comprises adding to the system:
(See abstract), and further provides for a reducing of the microbial population of at least 90% (See [0016], and [0019]-[0023], the population is reduced from 5x107 to 2x103, which is over a 90% reduction in the microbial CFU/ml of water). Ji further mentions providing additional components along with the TTPC such as additional surfactants ionic/nonionic polymers, corrosion and scale inhibitors as well as additional biocides (See [0014]).
Ji is different in that Ji does not mention a quaternary ammonium compound or one of the biopenetrants as enumerated in claim 23, and Ji does not mention that the water system is in contact with metal sulfide scale and that the composition dissolves the metal sulfide scale.
As to the use of a quaternary ammonium compound, Talbot is directed to a similar biocide which is used to treat bacteria in water systems (See abstract and [0026]).  Talbot suggests that a quaternary ammonium compound is useful for treating bacteria/biofilms in water systems (See [0045]-[0047]).  Accordingly, it would have been obvious to combine a quaternary ammonium cationic surfactant biocide of Talbot with the phosphonium compound of Ji in order to produce a composition with enhanced surfactant and biocide properties.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima face obvious.  See MPEP 2144.06(I), combining equivalents useful for the same purpose to produce a third composition useful for the same purpose is prima facie obvious.
	As to providing for a biopenetrant of a type enumerated in claim 23, Talbot is directed to a similar biocide which is used to treat bacteria in water systems (See abstract and [0026]).  Talbot suggests using a biopenetrant comprises a polymer of an unsaturated carboxylic acid or a copolymer of an unsaturated carboxylic acid with a sulphonic acid, said polymer or copolymer being either terminated by vinylphosphonic acid (VPA) or vinylidene-1,1-diphosphonic acid (VDPA) or having such monomers incorporated into the polymer backbone; accordingly the biopenetrant may be a random copolymer incorporating VPA and/or VDPA monomers (See [0015]).  Talbot explains that the use of a phosphonic acid-tipped polymer or copolymer results in synergistic effect and enhanced biocidal effectiveness when used with other compositions against planktonic and sessile bacteria (See [0008]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to further include one of the biopenetrants of Talbot in the composition of Ji and Talbot in order to provide for enhanced biocidal effectiveness in treating planktonic and sessile bacteria as taught by Talbot.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to using the composition in a method to remove and dissolve iron sulfide scale, Talbot explains that in combination THPS and the biopenetrant are useful in the removal of iron surprise case (See [0028] and [0029]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to use the composition of Ji and Talbot in a system having metal sulfides in order to achieve the predictable result of dissolution of metal sulfide scale in addition to biocidal treatment of the planktonic and sessile bacteria as taught by Talbot.  See MPEP 2143(I)(C), it is prima facie obvious to use a known technique to improve similar methods in the same way.
(See [0011], and [0012]), and that the water is ballast water, or cooling water, etc. (See [0011]).
As to claim 28, Ji teaches a composition comprising:
	a phosphonium quaternary surfactant compound that falls within the scope of formula (I) (See at least abstract and [0006], tributyl tetradecyl phosphonium chloride has three R groups of butyl (C4), and one tetradecyl R1 group of C14, and a chlorine as the counter anion, TTPC).  Ji further mentions providing additional components along with the TTPC such as additional surfactants ionic/nonionic polymers, corrosion and scale inhibitors as well as additional biocides (See [0014]).
	Ji is different in that Ji does not mention one of the biopenetrants as enumerated in claim 28.
	As to providing for a biopenetrant of a type enumerated in claim 28, Talbot is directed to a similar biocide which is used to treat bacteria in water systems (See abstract and [0026]).  Talbot suggests using a biopenetrant comprises a polymer of an unsaturated carboxylic acid or a copolymer of an unsaturated carboxylic acid with a sulphonic acid, said polymer or copolymer being either terminated by vinylphosphonic acid (VPA) or vinylidene-1,1-diphosphonic acid (VDPA) or having such monomers incorporated into the polymer backbone; accordingly the biopenetrant may be a random copolymer incorporating VPA and/or VDPA monomers (See [0015]).  Talbot explains that the use of a phosphonic acid-tipped polymer or copolymer results in synergistic effect and enhanced biocidal effectiveness when used with other compositions against (See [0008]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to further include one of the biopenetrants of Talbot in the composition of Ji and Talbot in order to provide for enhanced biocidal effectiveness in treating planktonic and sessile bacteria as taught by Talbot.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claim 29, Ji teaches a method of treating a water system contaminated, or liable to contamination (See [0009], [0011]), with bacterial microbes, which method comprises adding to the system:
	TTPC and THPS (See abstract), and further provides for a reducing of the microbial population of at least 90% (See [0016], and [0019]-[0023], the population is reduced from 5x107 to 2x103, which is over a 90% reduction in the microbial CFU/ml of water). Ji further mentions providing additional components along with the TTPC such as additional surfactants ionic/nonionic polymers, corrosion and scale inhibitors as well as additional biocides (See [0014]).
Ji is different in that Ji does not mention one of the biopenetrants as enumerated in claim 29.
	As to providing for a biopenetrant of a type enumerated in claim 29, Talbot is directed to a similar biocide which is used to treat bacteria in water systems (See abstract and [0026]).  Talbot suggests using a biopenetrant comprises a polymer of an unsaturated carboxylic acid or a copolymer of an unsaturated carboxylic acid with a sulphonic acid, said polymer or copolymer being either terminated by vinylphosphonic acid (VPA) or vinylidene-1,1-diphosphonic acid (VDPA) or having such monomers (See [0015]).  Talbot explains that the use of a phosphonic acid-tipped polymer or copolymer results in synergistic effect and enhanced biocidal effectiveness when used with other compositions against planktonic and sessile bacteria (See [0008]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to further include one of the biopenetrants of Talbot in the composition of Ji and Talbot in order to provide for enhanced biocidal effectiveness in treating planktonic and sessile bacteria as taught by Talbot.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to claims 30, Ji teaches a method of treating a water system contaminated, or liable to contamination (See [0009], [0011]), with bacterial microbes, which method comprises adding to the system:
	TTPC and THPS (See abstract), and further provides for a reducing of the microbial population of at least 90% (See [0016], and [0019]-[0023], the population is reduced from 5x107 to 2x103, which is over a 90% reduction in the microbial CFU/ml of water). Ji further mentions providing additional components along with the TTPC such as additional surfactants ionic/nonionic polymers, corrosion and scale inhibitors as well as additional biocides (See [0014]).
Ji is different in that Ji does not mention one of the biopenetrants as enumerated in claim 30, and Ji does not mention that the water system is in contact with metal sulfide scale and that the composition dissolves the metal sulfide scale.
(See abstract and [0026]).  Talbot suggests using a biopenetrant comprises a polymer of an unsaturated carboxylic acid or a copolymer of an unsaturated carboxylic acid with a sulphonic acid, said polymer or copolymer being either terminated by vinylphosphonic acid (VPA) or vinylidene-1,1-diphosphonic acid (VDPA) or having such monomers incorporated into the polymer backbone; accordingly the biopenetrant may be a random copolymer incorporating VPA and/or VDPA monomers (See [0015]).  Talbot explains that the use of a phosphonic acid-tipped polymer or copolymer results in synergistic effect and enhanced biocidal effectiveness when used with other compositions against planktonic and sessile bacteria (See [0008]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to further include one of the biopenetrants of Talbot in the composition of Ji and Talbot in order to provide for enhanced biocidal effectiveness in treating planktonic and sessile bacteria as taught by Talbot.  See MPEP 2143(I)(A), combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
As to using the composition in a method to remove and dissolve iron sulfide scale, Talbot explains that in combination THPS and the biopenetrant are useful in the removal of iron surprise case (See [0028] and [0029]).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to use the composition of Ji and Talbot in a system having metal sulfides in order to achieve the predictable result of dissolution of metal sulfide scale in addition to biocidal treatment of the planktonic and sessile bacteria as taught by Talbot.  See MPEP 2143(I)(C), it is prima facie obvious to use a known technique to improve similar methods in the same way.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji and Talbot as evidenced by “EMPIGEN BAC 50” product sheet by Ataman Chemcials.com (“Ataman”  See also MPEP 2124 factual references need not antedate the filing date)
As to claim 11, Ji and Talbot teach the composition of claim 1, and further in Talbot the quaternary ammonium compound is alkyldimethylbenzyl ammonium chloride of EMPIGEN BAC 50 (See Talbot [0047]), which is a benzalkonium salt having two methyl C1 groups, and as evidenced by Ataman the alkyl group is C12-14 (See Ataman page 3), which falls within the C8-C20 claimed.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji and Talbot in further view of U.S. Patent Application Publication No. 2016/0354727 to Denvir et al. (“Denvir”).
As to claim 20, Ji and Talbot teach the method of claim 16, and further Ji provides for over a 99% reduction in microbes further provides for a reducing of the microbial population of at least 90% (See Ji [0016], and [0019]-[0023], the population is reduced from 5x107 to 2x103, which is over a 99% reduction in the microbial CFU/ml of water).  But Ji uses a dilution method, but does not specify using an ATP test to measure the reduction in bacteria. Denvir is directed to the treatment of a water system comprising using a composition including a surfactant (See Denvir abstract).  Denvir suggest that the use of an ATP test to determine the effectiveness of a biocide (See Denvir [0118]).  Denvir demonstrates that the measurement of ATP testing is useful for continuous monitoring of the biocide effect on the system (See Denvir [0118], changes in the ATP represent the effects of the biocide on the system).  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to use an ATP test on the system in Ji and Talbot in order to continuously monitor the effect of the biocide on the system ad taught and demonstrated in Denvir.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji and Talbot in view of U.S. Patent Application Publication No. 2018/0163020 to Zong et al. (“Zong”).
As to claim 25, Ji and Talbot teach the method of claim 16, and further Ji provides for over a 99% reduction in microbes further provides for a reducing of the microbial population of at least 90%  (See Ji [0016], and [0019]-[0023], the population is reduced from 5x107 to 2x103, which is over a 99% reduction in the microbial CFU/ml of water), from one of the enumerated types of water systems (See Ji [0009] and [0011], and [0012]).   But Ji uses a dilution method, but does not specify using an ASTM E645 test to measure the reduction in bacteria.  Zong is directed to a similar method of using a non-oxidizing biocide to treat a water system (See Zong abstract and [0003]).  Zong provides for using an ASTM E645 test to determine the antimicrobial efficiency of the biocide (See [0212]) thereby providing the predictable result of an ASTM validated method determining antimicrobial efficiency.  Accordingly, it would have been obvious to a use an ASTM E645 method for determining antimicrobial efficiency Ji combining prior art elements according to known methods to achieve predictable results is considered to be prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS A STELLING whose telephone number is (571)270-3725.  The examiner can normally be reached on M-F 9:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on (571)270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LUCAS A STELLING/Primary Examiner, Art Unit 1773